Citation Nr: 1013381	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  09-00 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to February 28, 2006 
for the establishment of permanent incapacity for self 
support for J.S.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to January 
1955.  He died in November 1998; the appellant is his 
surviving spouse, and J.S. is his child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

The appellant initially requested a Travel Board hearing in 
her December 2008 Substantive Appeal, but she withdrew that 
request in April 2009.  38 C.F.R. § 20.704(e) (2009).


FINDINGS OF FACT

1.  While an initial claim for permanent incapacity for self 
support for J.S. was received by the RO in June 2002, this 
claim was filed by a state veterans service organization that 
was not the appellant's duly authorized representative at 
that time; rather, the record reflects that a national 
veterans service organization was her duly authorized 
representative as of that date.

2.  The next claim for permanent incapacity for self support 
for J.S., from the appellant herself, was received by the RO 
on February 28, 2006.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 28, 2006 for the establishment of permanent 
incapacity for self support for J.S. have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.400, 3.401, 3.403 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an effective date prior to February 28, 
2006 for the establishment of permanent incapacity for self 
support

38 C.F.R. § 3.403(a) sets forth effective dates for awards of 
pension, compensation, or dependency and indemnity 
compensation to or for a child, or to or for a veteran or 
surviving spouse on behalf of such child.  Under 38 C.F.R. 
§ 3.403(a)(1), in cases of permanent incapacity of self-
support (38 C.F.R. § 3.57(a)(3)), the effective date is the 
date fixed by 38 C.F.R. §§ 3.400(b) or (c) or 3.401(b).  In 
claims for continuation of payments, the effective date is 
the 18th birthday if the condition is claimed prior to or 
within 1 year after that date; otherwise, the effective date 
is from the date of receipt of the claim.

In reviewing the provisions cited in 38 C.F.R. § 3.403(a)(1), 
the Board notes that 38 C.F.R. § 3.400(b) concerns disability 
benefits, whereas 38 C.F.R. § 3.400(c) addresses death 
benefits.  38 C.F.R. § 3.401(b), however, concerns additional 
compensation or pension for a dependent.  Under this section, 
the effective date is the latest of the following dates: (1) 
the date of claim (this term means the following, listed in 
their order of applicability: (i) the date of the Veteran's 
marriage, or birth of his or her child, or, adoption of a 
child, if the evidence of the event is received within one 
year of the event; otherwise; (ii) the date notice is 
received of the dependent's existence, if evidence is 
received within one year of the Department of Veterans 
Affairs request); (2) the date dependency arises; (3) the 
effective date of the qualifying disability rating provided 
evidence of dependency is received within one year of 
notification of such rating action; or (4) the date of 
commencement of the Veteran's award.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.1(p) defines application as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. 
Cir. 1999).  38 C.F.R. § 3.155(a) provides that any 
communication or action indicating intent to apply for one or 
more VA benefits, as filed by a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  

As noted in multiple documents of record, including a 
November 1999 VA Form 21-674C (Request for Approval of School 
Attendance), the birthdate of J.S. was in January 1982.  See 
38 C.F.R. § 3.315 (defining a "child" over 18 years).

On June 28, 2002, the RO received an informal claim for "DIC 
(helpless child)" on behalf of the appellant from a state 
service organization.  The Board notes, however, that the 
claims file includes a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) dated in 
December 1998 that indicates that the national veterans 
service organization listed on the first page of this 
decision was instead the appellant's duly authorized 
representative at that time. There is no documentation in the 
claims file suggesting that this VA Form 21-22 was ever 
revoked, although the claims file does include a more recent 
VA Form 21-22 from the same national veterans service 
organization dated in November 2007.  

The claims file contains no follow-up correspondence to the 
June 28, 2002 informal claim.  Rather, the appellant's next 
claim, in the form of a lay statement signed by her, was 
received by the RO on February 28, 2006.  In July 2006, the 
RO granted permanent incapacity for self support for J.S. as 
of February 28, 2006.  

The Board also notes that the claims file includes letters, 
dated in September and December of 2007, from the cited state 
veterans service organization confirming that a claim on 
behalf of J.S. was filed in 2001.  In the December 2007 
letter, the organization noted that the office file on this 
claim had since been misplaced, and the organization was 
unable to supply copies of the supplied claim.

In an April 2008 letter, the appellant's current 
representative asserted that, although the noted state 
veterans service organization had not been appointed as the 
accredited representative at the time of the June 28, 2002 
claim, VA "should have contacted the guardian of the 
claimant and advise[d] her the claim would not be accepted" 
because it had not been submitted by the accredited 
representative.  

Similarly, in a January 2010 brief, the appellant's 
representative asserted that the effective date of 
entitlement should have been June 28, 2002, the date of 
receipt of the original claim.  Specifically, the 
representative found fault with the RO because there was no 
follow-up communication as to a formal claim pursuant to 
38 C.F.R. § 3.155(a).  

The Board finds no fault with the RO's actions, however.  
38 C.F.R. § 3.155(a) requires such actions only in cases 
where the claim is received from one of the following: a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris.  Here, the appellant was and 
continues to be represented by a national veterans service 
organization, not the state service organization that filed 
the June 2002 claim without authorization.  Accordingly, that 
claim was properly not recognized as an "informal claim" 
for VA purposes.

In light of this, and given the provisions of 38 C.F.R. 
§§ 3.401(b) and 3.403(a), there exists no basis in the record 
for the assignment of an effective date prior to February 28, 
2006 for the establishment of permanent incapacity for self 
support for J.S., and the claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of a claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the appellant in September 2007, 
prior to the date of the issuance of the appealed rating 
decision.  The Board notes that the determination of this 
claim does not rest on medical evidence, and, accordingly, 
there is no basis for a VA examination or efforts to obtain 
medical records in this case.  See 38 U.S.C.A. § 5103A(d).  
Indeed, the appellant and her representative have given no 
indication of the existence any additional documentation that 
would support her claim and that VA should make efforts to 
obtain.  

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an effective date prior to February 28, 2006 
for the establishment of permanent incapacity for self 
support for J.S. is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


